PNG
    media_image1.png
    182
    178
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of		: 		NOTICE OF WITHDRAWAL	
Arlene M. Fosmer, et al		:		FROM ISSUE			 
Serial No. 16/983245		:		UNDER 37 CFR 1.313(b)			
Filed:  08/03/2020		:	

For:  GENETICALLY MODIFIED YEASTS AND FERMENTATION PROCESSES USING GENETICALLY            MODIFIED YEASTS:

		
The above-identified application is withdrawn from issue after payment of the issue fee due to unpatentability of one or more claims.  See 37 CFR 1.313 (b).  

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance to prevent abandonment of the application.

Telephone inquiries should be directed to Manjunath Rao at 571-272-0939.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.

/DANIEL M SULLIVAN/Director, 
Technology Center 1600
Biotechnology and Chemistry